Title: From Alexander Hamilton to James McHenry, 22 July 1798
From: Hamilton, Alexander
To: McHenry, James



(private)
New York July 22d ⟨1798⟩
My Dear Sir

Your letter of the 20th. instant, inclosing one from General Washington came to hand this day.
The object you suggest in it is one, which no doubt deserves a primary attention; and it will be paid to it. But it will be useful, that I should shortly confer with you fully on a variety of subjects, and after receiving an official communication of my appointment, I shall without delay, repair to Philadelphia.
I count always upon your confidence as well in my personal friendship for you as in my zeal for the public service; and having no inclination to spare myself it only remains for us to trace together the plan in which I can best second your operations and promote the service.
Yrs. with true attachment

A Hamilton
New York July 22. 1798

PS In some instances we have missed it in our Brigadiers. It [is] very essential there should be no mistake about the field office. Festina lente in your choice of Officers.

J McHenry Esqr &c

